DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 9 November 2022 have been fully considered but are not persuasive.  
As an initial matter, it is noted that the 2019 Guidance is no longer applicable, having been superseded by MPEP § 2106.  
Applicant generally alleges that the claims are directed to patentable subject matter, but does not point to any limitation identified as reciting a judicial exception to argue that it does not, nor points to any specific additional elements, either alone or in combination, to explain how they either integrate the recited judicial exceptions into a practical application, or are significantly more than the judicial exception.  A rebuttal without substance is not persuasive.
Applicant argues that “[t]he claims provide an improvement to known technical problems caused by segregation of information inprivate space, semi-private space and public spaces.”  Applicant does not explain where this solution exists in the claims, nor does Applicant provide evidence that this problem is actually technical in nature.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claims 1, 7 and 13:
The limitation, “determining, in accordance with a model, a domain corresponding to the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person looking at an order confirmation email and forming the judgment that it is in within the package shipping domain.
The limitation, “identifying, based on the domain, one or more cross-linking keys from the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person looking at an order confirmation email and, based on the judgment that it is in within the package shipping domain, form a further judgment that the tracking number contained therein will be used as a cross-linking key.
The limitation, “generating, via machine learning, the person-centric space for the person by crosslinking the first data and at least a portion of the second data based on the one or more cross-linking keys such that the first data and the second data are associated with each other in the person-centric space,” as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment that, e.g., order information is associated with shipping information, and mentally linking the two.
The limitation, “in response to a query from the person, generating, based on the person-centric space, a direct answer to the query and additional information related to the direct answer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person observing information and forming a judgment as to what information is relevant to a query.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element, “obtaining first data associated with the person from at least one data source included in a private space.”   “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “retrieving second data associated with the person from at least one second data source based on the one or more cross-linking keys, wherein the second data source is included in a space that is disjoint from the private space.”   “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “updating the person-centric space in accordance with a schedule determined based on the at least one data source in the private space.”  “Updating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “in response to generating the direct answer to the query, updating the person-centric space based on the direct answer and/or the additional information.”  “Updating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 2, 8 and 14 recite wherein the schedule is determined based on a type of the at least one data source in the private space from which the first data is obtained.
The limitation, “the updating is in accordance with a schedule determined based on the at least one first data source, and the schedule is determined based on a type of the at least one first data source in the private space from which the first data is obtained,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determined” in the context of this limitation encompasses a person forming a judgment that, e.g., emails should be checked frequently.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 3, 9, and 15 recite extracting one or more entities from the first data; and selecting the one or more cross-linking keys from the one or more entities based on the domain corresponding to the first data.
The limitation, “extracting one or more entities from the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person reading an email and, of all the words in the email, noticing the tracking number.
The limitation, “selecting the one or more cross-linking keys from the one or more entities based on the domain corresponding to the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment that the tracking number is relevant.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 4, 10, and 16 recite wherein the at least one second source is one of: a semi-private data source and a public data source.
The claims recite an additional element, “wherein the at least one second source is one of: a semi-private data source and a public data source.”  This is insignificant extra-solution activity directed to selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

Claims 5, 11, and 17 recite determining an intent of a person based on the request; and generating a card to be presented to the person in response to the request, wherein the card includes the first data that is associated with at least the portion of the second data, wherein a type of the card to be presented to the person is determined based on the intent of the person.
The limitation, “determining an intent of a person based on the request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the intent.
The limitation, “generating a card to be presented to the person in response to the request, wherein the card includes the first data that is associated with at least the portion of the second data, wherein a type of the card to be presented to the person is determined based on the intent of the person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment as to what information is responsive to the request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 6, 12, and 18 recite in response to the query from the person, generating an answer card based on the person- centric space, wherein the generation of the answer card automatically initiates one or more subsequent tasks associated with content of the answer card.
The limitation, “in response to the query from the person, generating an answer card based on the person- centric space, wherein the generation of the answer card automatically initiates one or more subsequent tasks associated with content of the answer card,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person writing down information, and “initiating” in the context of this limitation encompasses, e.g., going outside to see if the package indicated by the tracking number actually arrived.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Allowable Subject Matter
The prior art does not teach constructing a person-centric space in the claimed manner that is capable of being used to generate a direct answer to a query.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159